Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 25, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked for Wells Fargo Alarm Services servicing security alarm systems. Given the sensitive position claimant held, substantial evidence supports the Board’s finding that claimant’s arrest and subsequent plea of guilty to two felonies reflected on his integrity and constituted misconduct.
Weiss, P. J., Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.